Heffernan, J. (dissenting).
I am unable to concur entirely in the opinion of the presiding justice. I believe that the order appealed from should be reversed and that a peremptory order *8of mandamus should be granted commanding the Superintendent of Banks to act.
The only questions presented to us are questions of law. There are no disputed facts. The parties are in agreement on that proposition.
The position of the trust company, in substance, is that it does not transact its usual business at its offices in White Plains. The usual business of the trust company is that business which its charter authorizes it to transact. The business of this company is not divisible.. The company is a single entity. Its charter authorizes it to “ guarantee bonds and mortgages and titles to real estate.” The usual business of this company must be deemed to be its regular and ordinary business. Its title and trust business constitutes its usual business. The title examination and insurance business is exercised as a power of a trust company, and not as a separate business by a different entity, and cannot be exercised otherwise. The business carried on by this respondent at its White Plains office is part and parcel of its usual business.
Order appealed from, in so far as it denies application for peremptory mandamus order, is affirmed; in so far as it dismisses the petition it is reversed on the law and facts, with fifty dollars costs and disbursements, and the application for alternative mandamus order is granted.